Bliss, Judge,
delivered the opinion of the court.
This case was appealed from the Hannibal Court of Common Pleas and regularly docketed. When called up for hearing, the plaintiff’s counsel did not appear, and it appeared that no assignment of errors and no statement of the case and points had been filed; and therefore, and for that cause, the District Court dismissed the appeal. From that action the plaintiff appeals to this court, and the only question is whether such dismissal was erroneous.
The chapter concerning District Courts (ch. 135, Glen. Stat.) expressly provides (§38) that “on appeals and writs of error, *104each party shall, on the day next preceding the day on which the cause is docketed for hearing, make out and furnish the court a clear and concise statement of the case, and the points intended to be insisted on in the argument.” It has generally been considered sufficient if this statement or brief is placed upon the files before the case is reached upon the docket, but it has never been dispensed with on the part of the appellant, andrthe usual penalty is the dismissal of his appeal.
We find no err.or in this action of the District Court, and the other judges concurring, it.will be affirmed.